EXHIBIT 10.3




TRXADE GROUP, INC.




COMMON STOCK




REGISTRATION RIGHTS AGREEMENT




THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
______________________, by and between Trxade Group, Inc., a Delaware
corporation (the “Company”) and the INVESTOR executing a copy hereof
(“Investor”).




WHEREAS, The Investor is a party to a Subscription Agreement to purchase shares
of Common Stock of the Company (“Common Stock”) referred to herein as the
“Subscription Agreement” and in connection therewith the Investor and the
Company execute and deliver this Agreement.




WHEREAS, the Company has agreed to undertake to use its commercially reasonable
efforts to register the Common Stock held by Investors under the terms set forth
herein.




NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:




1.

Certain Definitions.  As used in this Agreement, the following terms shall have
the following respective meanings:




“Common Stock” shall mean the shares of Common Stock issued pursuant to the
Subscription Agreement.




“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.




“Final Closing Date” shall mean the final closing date of the sale of Common
Stock in the offering to Investors pursuant to the Subscription Agreement.




 “Holdback Period” shall mean the period commencing on the day on which the IPO
shall be consummated and ending on (i) the date which is 180 days thereafter or
(ii) such earlier date as shall have been agreed between the underwriter of the
IPO, if any, the Company and the placement agent (if any), acting on behalf of
the Investors pursuant to Section 4 hereof.  For clarification and without
limitation, an IPO for purposes of the Holdback Period shall not include any
subsequent private investment offering by the Company (a “P.I.P.E. Offering”) of
the Company’s securities.




“Holder” or “Holders” shall mean any Person or Persons to whom Registrable
Securities were originally issued or qualifying transferees under this Agreement
who hold Registrable Securities.




 “IPO” shall mean the initial public offering of the Company’s securities or the
sale of Company’s securities at a price per share equal to or exceeding $5.00
per share (as adjusted for any stock splits, dividends, combinations and the
like with respect to such shares) with the aggregate proceeds to the Company
(after deducting underwriting fees) equal to or exceeding $20,000,0000 pursuant
to a registration statement under the Securities Act, in each case while the
Company is a publicly reporting company under the Securities and Exchange Act of
1934, as amended and the Company’s Common Stock is traded on national exchange
listed for trading such as New York Stock Exchange, Nasdaq or AMEX or any
affiliate of the New York Stock Exchange, Nasdaq or NYSE AMEX (for
clarification, the OTC bulletin board is not a national exchange).  For
clarification and without limitation, IPO shall not include securities issued
pursuant to (i) a registration statement relating solely to employee stock
option or purchase plans; (ii) a registration statement on Form S-4 relating
solely to an SEC Rule 145 transaction; (iii) a registration statement filed in
connection with (A) the issuance of securities pursuant to a merger, or (B) any
P.I.P.E. Offering of the Company’s securities.











--------------------------------------------------------------------------------




“Liquidity Event” shall mean (i) the effectiveness of the IPO, (ii) any merger,
consolidation or business combination of the Company with any other entity
Company or an affiliate of the Company and pursuant to which the Company is not
the surviving entity, (iii) any sale of all or substantially all of the assets
of the Company, or (iii) any bona fide offer by the Company or a third party,
approved by the Company’s Board of Directors, to purchase, at a price not less
than fair market value, all or substantially all of the securities of the
Company.




“Public Sale” shall mean any sale of securities to the public pursuant to (i) an
offering registered under the Securities Act or (ii) the provisions of Rule 144
(or any similar rule or rules then in effect) under the Securities Act.




“Register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement or statements or similar
documents in compliance with the Securities Act and the declaration or ordering
of effectiveness of such registration statement or document by the Commission.




“Registrable Securities” shall mean (i) shares of Common Stock issued to
Investors pursuant to the Subscription Agreement, and (ii) shares of Common
Stock issued upon conversion of shares of other forms of Preferred Stock of the
Company pursuant to a written agreement, (iii) Common Stock issued with respect
to or in any exchange for or in replacement of Common Stock referred to in (i)
and (ii) hereof.  As to any particular shares of Common Stock constituting
Registrable Securities, such shares shall cease to be Registrable Securities
when they have been transferred in a Public Sale in a transaction such that all
transfer restrictions and restrictive legends under the Securities Act with
respect thereto are or may be removed upon consummation of such sale, or shares
which have been sold in a private transaction in which the transferor’s rights
under this Agreement are not validly assigned in accordance with this Agreement.




“Requisite Period” shall mean, (i) with respect to a firm commitment
underwritten public offering, the period commencing on the effective date of the
registration statement and ending on the date each underwriter has completed the
distribution of all securities purchased by it, and, (ii) with respect to any
other registration, the period commencing on the effective date of the
registration statement and ending on the earlier of the date on which the sale
of all Registrable Securities covered thereby is completed or 180 days after
such effective date.




“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statue, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the applicable time.




“Shareholders” shall mean the Investors.




2.

Piggyback Registration.  




(a)

If the Company at any time (other than pursuant to Section 3 hereof) proposes to
register any of its securities under the Securities Act for sale to the public,
whether for its own account or for the account of other security holders or both
(except with respect to the IPO, and/or registration statements on Forms S-4 or
S-8 and any similar successor forms) (a “Piggyback Registration”), each such
time it will give prompt written notice to such effect to all Holders at least
thirty (30) days prior to such filing.  Upon the written request of any such
Holder, received by the Company  within twenty (20) days after the giving of any
such notice by the Company, to register any of its Registrable Securities, the
Company  will, subject to Section 2(b) below, cause all Registrable Securities
as to which registration shall have been so requested to be included in the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent requisite to permit the sale or other disposition
by the Holder of such Registrable Securities so registered.  Notwithstanding the
foregoing provisions, the Company may withdraw any registration statement
referred to in this Section 2 without thereby incurring any liability to the
Holders.





2




--------------------------------------------------------------------------------




(b)

In the event that any Piggyback Registration shall be, in whole or in part, an
underwritten public offering of Registrable Securities and the managing
underwriters advise the Company in writing that in their opinion the number of
Registrable Securities and/or other securities requested to be included in such
offering exceeds the number of shares which can be sold in an orderly manner in
such offering within a price range acceptable to the Company  without adversely
affecting the marketability of the offering, then the Company  will include in
such registration (i) first, the securities the Company  proposes to sell; (ii)
second, the Registrable Securities and/or other securities requested to be
included in such registration, pro rata from among the Holders  according to the
number of Registrable Securities held by such Holders; and (iii) third to other
shareholders requesting registration pro rata.  Notwithstanding the foregoing,
however, the number of Registrable Securities to be included in such
registration and underwriting under this Section 2(b) shall not be reduced to
less than thirty percent (30%) of the aggregate securities requested to be
included by the Holders in such registration without prior consent of at least a
majority of the Holders who have requested their shares to be included in such
registration and underwriting.




(c)

The right of the holders of Registrable Securities to have their securities
registered in a Piggyback Registration shall terminate at the earlier of (i)
three (3) years following the consummation of the offering detailed in the
Subscription Agreement, or (ii) as to any Investor, such earlier time at which
any Registrable Securities held by such Investor (together with any affiliate of
the Investor with whom such Investor must aggregate its sales under Rule 144)
can be sold without registration in compliance with Rule 144 of the Securities
Act.




3.

Registration on Form S-3.  




(a)

In addition to the rights under Section 2 hereof, if at any time (i) a Holder or
Holders of at least 20% of the total Registrable Securities then outstanding
request(s) that the Company file a registration statement on Form S-3 or any
successor thereto for a public offering of all or any portion of the Registrable
Securities held by such requesting holder or holders, where the reasonably
anticipated aggregate price to the public of this public offering would exceed
$10,000,000 and (ii) the Company is a registrant entitled to use Form S-3 or any
successor thereto to register such Registrable Securities, then the Company
 shall use commercially reasonable efforts to register under the Securities Act
on Form S-3 or any successor thereto, the number of Registrable Securities
specified in such notice; provided, however, that the Company  shall not be
required to effect a registration pursuant to this Section 3:




(i)

at any time prior to six months following the effective date of a registration
statement for the offering of its securities effected under Section 2;




(ii)

in any particular jurisdiction in which the Company would be required to execute
a general consent to service of process unless it is already subject to service
in such jurisdiction and except as required by the Securities Act;




(iii)

if the Company , within ten (10) days of the receipt of the request of such
Holders, gives notice of its bona fide intention to effect the filing of a
registration statement with the Commission within thirty (30) days of receipt of
such request (other than with respect to a registration statement relating to a
Rule 145 transaction, an offering solely to employees or any other registration
which is not appropriate for the registration of Registrable Securities);




(iv)

if the Company  furnishes to such Holders a certificate signed by the Company’s
 Chief Executive Officer stating that in the good faith judgment of the
Company’s  Board of Directors, as the case may be, it would be seriously
detrimental to the Company  and its shareholders for such registration statement
to be filed on or before the date filing would be required and it is therefore
essential to defer the filing of such registration statement, in which case the
Company  shall have the right to defer such filing for a period of not more than
one hundred eighty (180) days after the furnishing of such a certificate of
deferral; provided, however, that this right may be exercised only once in any
twelve (12) month period; or




(v)

after the Company  has effected two (2) such registration statements pursuant to
this Section 3.




(b)

The right of the holders of Registrable Securities to have their securities
registered on Form S-3 under this Section 3 shall terminate at the earlier of
(i) three (3) years following the consummation of the offering detailed in the
Subscription Agreement, or (ii) as to any Investor, such earlier time at which
any Registrable Securities held by such Investor (together with any affiliate of
the Investor with whom such Investor must aggregate its sales under Rule 144)
can be sold without registration in compliance with Rule 144 of the Securities
Act.  





3




--------------------------------------------------------------------------------




4.

Holdback Agreement; Power of Attorney.




(a)

In connection with the IPO or any registration of Registrable Securities in
connection with an underwritten public offering, the holders of Registrable
Securities agree, if so requested by the underwriter or underwriters, not to
effect any Public Sale or distribution (including any sale pursuant to Rule 144
under the Securities Act) of any Registrable Securities, and not to effect any
such Public Sale or distribution of any other equity security of the Company  or
of any security convertible into or exchangeable or exercisable for any equity
security of the Company  (in each case, other than as part of such underwritten
public offering) during (i) the 10 days prior to the commencement of and during
the Holdback Period with respect to the IPO and (ii) the seven days prior to and
the 120 days following the effective date of the registration statement (other
than a registration statement on Form S-4 or S-8) with respect to such other
underwritten public offering if the holders of Registrable Securities were
afforded the opportunity to include all of their Registrable Securities therein
pursuant to Section 2.




(b)

Each Investor hereby irrevocably appoints the Company (and all officers
designated by the Company) (“Attorney”) to act as his or its true and lawful
agents and attorneys-in-fact, with full power of substitution, (i) to negotiate
with the Company  and the managing underwriter(s) for the IPO the terms and
conditions of the holdback agreements of the Investors and any other
restrictions on the right of such Investor to sell his or its shares of
Registrable Securities which shall be imposed by the managing underwriter(s) for
such offering (including, without limitation, the length of the Holdback Period,
and the other rights of such Investor to sell his or its Registrable
Securities), (ii) to negotiate with the Company and any third party the terms
and conditions of any agreements affecting the rights of such Investor under
this Agreement in connection with any other Liquidity Event and (iii) to execute
and deliver any and all documents, agreements and instruments and to take any
and all actions, in the name of and on behalf of such Investor, as may be
necessary or appropriate to effectuate the foregoing on such terms and
conditions as the Attorney approves in good faith his –commercially reasonable
judgment.  No person to whom this Power of Attorney is presented, as authority
for Attorney to take any action or actions contemplated hereby, shall be
required to inquire into or seek confirmation from the holder of Registrable
Securities as to the authority of Attorney to take any action or actions
described above, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein,.  The Power
of Attorney granted hereby is coupled with an interest, and may not be revoked
or canceled by an Investor without Attorney’s written consent.  The Investor
hereby ratifies, to the extent permitted by law, all that said Attorney shall
lawfully do or cause to be done by virtue hereof.




5.

Registration Procedures.  If and whenever the Company  is required by the
provisions hereof to use commercially reasonable efforts to effect the
registration of any Registrable Securities under the Securities Act, the Company
 will, subject to the foregoing, as expeditiously as possible:




(a)

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the Requisite Period
and comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
in accordance with the intended method of disposition set forth in such
registration statement for such period;




(b)

furnish to each seller of Registrable Securities and to each underwriter such
number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the intended disposition of the Registrable
Securities covered by such registration statement;




(c)

use commercially reasonable efforts () to register or qualify the Registrable
Securities covered by such registration statement under the securities or “blue
sky” laws of such jurisdictions as the sellers of Registrable Securities or, in
the case of an underwritten public offering, the managing underwriter reasonably
shall request, () to prepare and file in those jurisdictions such amendments
(including post effective amendments) and supplements, and take such other
actions, as may be necessary to maintain such registration and qualification in
effect at all times for the period of distribution contemplated thereby and
() to take such further action as may be necessary or advisable to enable the
disposition of the Registrable Securities in such jurisdictions, provided, that
the Company  shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction;





4




--------------------------------------------------------------------------------




(d)

use commercially reasonable efforts to list the Registrable Securities covered
by such registration statement with any securities exchange on which the Common
Stock of the Company  is then listed;




(e)

immediately notify each seller of Registrable Securities and each underwriter
under such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event of which the Company  has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
any untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and promptly amend or
supplement such registration statement to correct any such untrue statement or
omission;

(f)

notify each seller of Registrable Securities of the issuance by the Commission
of any stop order suspending the effectiveness of the registration statement or
the initiation of any proceedings for that purpose and make every reasonable
effort to prevent the issuance of any stop order and, if any stop order is
issued, obtain the lifting thereof at the earliest possible time;




(g)

permit a single firm of counsel designated as selling shareholders' counsel by
the holders of a majority in interest of the Registrable Securities and all
other securities being registered (“Shareholders Counsel”) to review the
registration statement and all amendments and supplements thereto for a
reasonable period of time prior to their filing (provided, however, that in no
event shall the Company  be required to reimburse legal fees in excess of
$20,000 per registration statement pursuant to this Section 5(g));




(h)

make generally available to its security holders as soon as practicable, but not
later than 90 days after the close of the period covered thereby, an earnings
statement (in form complying with the provisions of Rule 158 under the
Securities Act) covering a 12-month period beginning not later than the first
day of the Company’s  next fiscal quarter following the effective date of the
registration statement;




(i)

if the offering is an underwritten offering, the Company will enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are usual and customary
in the securities business for such an arrangement between such underwriter and
companies of the Company’s  size and investment stature, including, without
limitation, customary holdback, indemnification and contribution provisions;




(j)

if the offering is an underwritten offering, at the request of any seller of
Registrable Securities, use its best efforts to furnish to such seller on the
date that Registrable Securities are delivered to the underwriters for sale
pursuant to such registration:  (i) a copy of an opinion dated such date of
counsel representing the Company  for the purposes of such registration,
addressed to the underwriters, stating that such registration statement has
become effective under the Securities Act and (A) that to the knowledge of such
counsel, no stop order suspending the effectiveness thereof has been issued and
no proceedings for that purpose have been instituted or are pending or
contemplated under the Securities Act, (B) that the registration statement, the
related prospectus and each amendment or supplement thereof comply as to form in
all material respects with the requirements of the Securities Act (except that
such counsel need not express any opinion as to financial statements or other
financial or statistical information contained therein) and (C) to such other
effects as are customarily the subject of opinions of issuer’s counsel provided
to underwriters in underwritten public offerings and are reasonably requested by
counsel for the underwriters and (ii) to the extent available without
unreasonable expense from the Company’s  accounting firm, a copy of a letter
dated such date from the independent public accountants retained by the Company
 , addressed to the underwriters, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company   included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;




(k)

make available for inspection by each seller of Registrable Securities, any
underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, all financial and other records, pertinent corporate documents
and properties of the Company , and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;





5




--------------------------------------------------------------------------------




(l)

provide a transfer agent and registrar, which may be a single entity, for the
Registrable Securities not later than the effective date of the Registration
Statement;




(m)

take all actions reasonably necessary to facilitate the timely preparation and
delivery of certificates (not bearing any legend restricting the sale or
transfer of such securities) representing the Registrable Securities to be sold
pursuant to the Registration Statement and to enable such certificates to be in
such denominations and registered in such names as the Investors or any
underwriters may reasonably request; and




(n)

It shall be a condition precedent to the obligations of the Company  to take any
action in connection with each registration subject to this Agreement, that the
sellers of Registrable Securities furnish to the Company  in a timely manner in
writing such information with respect to themselves and the proposed
distribution by them as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.




6.

Expenses.  All expenses incurred by the Company  in complying with Sections 2
and 3, including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for the Company, fees and expenses (including counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
National Association of Securities Dealers, Inc., fees of transfer agents and
registrars, costs of insurance and fees and disbursements of one counsel for the
sellers of Registrable Securities and all other securities being registered, but
excluding any Selling Expenses, are called “Registration Expenses.”  All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”




The Company will pay all Registration Expenses in connection with each
registration statement filed hereunder.  All Selling Expenses in connection with
each registration statement shall be borne by the participating sellers in
proportion to the number of Registrable Securities sold by each or as they may
otherwise agree.




7.

Indemnification and Contribution.  




(a)

In the event of a registration of any of the Registrable Securities under the
Securities Act pursuant to the terms of this Agreement, the Company will
indemnify and hold harmless and pay and reimburse each seller of such
Registrable Securities thereunder, each underwriter of Registrable Securities
thereunder and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act, from and against, and pay
or reimburse them for, any losses, claims, expenses, damages or liabilities,
joint or several, to which such seller, underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act pursuant hereto,
any preliminary prospectus (unless superseded by a final prospectus) or final
prospectus contained therein, or any amendment or supplement thereof, or (ii)
the omission or alleged omission to state in any such registration statement a
material fact required to be stated therein or necessary to make the statements
therein not misleading or, with respect to any prospectus, necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (iii) any violation or alleged violation of the Securities
Act or any state securities or blue sky laws applicable to the Company and
relating to action or inaction required by the Company in connection with the
offering of Registrable Securities and specifically will reimburse each such
seller, each underwriter and each such controlling person for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage or liability (or action in respect thereof);
provided, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability (or action in respect
thereof) arises out of or is based upon the Company’s reliance on an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by any such seller, any such underwriter
or any such controlling person in writing specifically for use in such
registration statement or prospectus; and provided, further, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage or liability (or action in respect thereof) arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission in such registration statement or prospectus, which untrue statement or
alleged untrue statement or omission or alleged omission is completely corrected
in an amendment or supplement to the registration statement or prospectus and
such seller or such controlling person thereafter fails to deliver or cause to
be delivered such registration statement or prospectus as so amended or
supplemented prior to or concurrently with the Registrable Securities to the
person asserting such loss, claim, damage or liability (or action in respect
thereof) or expense after the Company has furnished such seller or such
controlling person with the same.





6




--------------------------------------------------------------------------------




(b)

In the event of a registration of any of the Registrable Securities under the
Securities Act pursuant hereto, each seller of such Registrable Securities
thereunder, severally and not jointly, will indemnify and hold harmless the
Company, each person, if any, who controls the Company within the meaning of the
Securities Act, each officer of the Company who signs the registration
statement, each director of the Company and each underwriter and each person who
controls any underwriter within the meaning of the Securities Act from and
against all losses, claims, expenses, damages or liabilities, joint or several,
to which the Company  or such officer, director, or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based on any untrue statement or alleged untrue statement of any material
fact contained in the registration statement under which such Registrable
Securities were registered under the Securities Act pursuant hereto, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such officer, director, manager, underwriter and controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage or liability (or
action in respect thereof); provided, that such seller will be liable hereunder
in any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information pertaining to such seller furnished in writing to
the Company  by such seller specifically for use in such registration statement
or prospectus; and provided, further, that the liability of each seller
hereunder shall be limited to the proportion of any such loss, claim, damage,
liability or expense which is equal to the proportion that the public offering
price of the Registrable Securities sold by such seller under such registration
statement bears to the total public offering price of all securities sold
thereunder, but not in any event to exceed the proceeds received by such seller
from the sale of Registrable Securities covered by such registration statement.
 Notwithstanding the foregoing, the indemnity provided in this Section 7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of such
indemnified party, which shall not be unreasonably withheld.




(c)

Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action or claim, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 7 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 7 if and to the extent the indemnifying party is materially prejudiced
by such omission.  In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 7 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided, that
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified party shall have the right to select
a separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.




(d)

In order to provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any holder of Registrable
Securities exercising rights under this Agreement, or any controlling person of
any such holder, makes a claim for indemnification pursuant to this Section 7
but it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 7 provides for
indemnification in such case, or (ii) contribution under the Securities Act may
be required on the part of any such selling holder or any such controlling
person in circumstances for which indemnification is provided under this Section
7, then, and in each such case, the Company  and such holder will contribute to
the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that such holder
is responsible for the portion represented by the percentage that the public
offering price of its Registrable Securities offered by the registration
statement bears to the public offering price of all securities offered by such
registration statement, and the Company  is responsible for the remaining
portion; provided, that, in any such case, (A) no such holder will be required
to contribute any amount in excess of the public offering price of all such
Registrable Securities offered by it pursuant to such registration statement and
(B) no person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person or entity who was not guilty of such fraudulent
misrepresentation.





7




--------------------------------------------------------------------------------




8.

Changes in Capital Stock.  If, and as often as, there is any change in the
capital stock of the Company by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue with respect to the capital stock as so
changed.




9.

Rule 144 Reporting.  With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
the Registrable Securities to the public without registration, at all times
after 90 days after any registration statement covering a public offering of
securities of the Company under the Securities Act shall have become effective,
the Company agrees to:




(a)

make and keep public information available, as those terms are understood and
defined in Rule 144(c) under the Securities Act;




(b)

file with the Commission in a timely manner all reports and other documents
required of the Company  under the Securities Act and the Exchange Act; and




(c)

furnish to each holder of Registrable Securities forthwith upon request a
written statement by the Company  as to its compliance with the reporting
requirements of such Rule 144 and of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company , and such
other reports and documents so filed by the Company  as such holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such holder to sell any Registrable Securities without
registration.




10.

Event of Election.  In the event that the Company fails to fulfill its
registration responsibilities pursuant to Sections 2 or 3 of this Agreement, the
Holders shall have all rights and remedies available to them at law or equity.




11.

Representations and Warranties of the Company.  The Company represents and
warrants to the Shareholders as follows:




(a)

The execution, delivery and performance of this Agreement by the Company have
been duly authorized by all requisite corporate action and will not violate any
provision of law, any order of any court or other agency of government, the
certificate of formation or operating agreement of the Company or any provision
of any indenture, agreement or other instrument to which it or any or its
properties or assets is bound, conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument or result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
properties or assets of the Company or its subsidiaries.




(b)

This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms.




12.

Assignment of Registration Rights.  The rights to cause or have the Company
register Registrable Securities pursuant to this Agreement may be assigned by
the Shareholders to transferees or assignees of such securities; provided, that:
(a) there is transferred to such transferee not less than twenty thousand
(20,000) shares of Registrable Securities, appropriately adjusted for any stock
splits, stock dividends, reverse splits and similar events; (b) the Company  is,
within reasonable time after such transfer, furnished with written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned, and such transferee shall
agree to be subject to all the restrictions set forth in this Agreement; and (c)
an opinion of counsel is provided by the Shareholder, satisfactory to the
Company , to the effect that such disposition will not require registration of
such Securities or Registrable Securities under the Securities Act.  The term
“Investors” as used in this Agreement shall include such transferees or
permitted assignees.





8




--------------------------------------------------------------------------------




13.

Miscellaneous.




(a)

All covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including without limitation
transferees of any Registrable Securities), whether so expressed or not.




(b)

All notices, requests, consents and other communi­cations hereunder shall be in
writing and shall be delivered in person, mailed by certified or registered
mail, return receipt requested, or sent by telecopier or telex, addressed () if
to the Company, Trxade Group, Inc. 17537 Darby Lane Lutz, Florida 33558,
Attention: Suren Ajjarapu, CEO; () if to Investors, at the address of such party
 as set forth beneath such party's signature hereto or as set forth in the
records of the Company (in the case of existing holders of Company securities);
() if to any subsequent holder of Registrable Securities, to it at such address
as may have been furnished to the Company in writing by such holder; or, in any
case, at such other address or addresses as shall have been furnished in writing
to the Company (in the case of a holder of Registrable Securities) or to the
holders of Registrable Securities (in the case of the Company) in accordance
with the provisions of this paragraph;.




(c)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida applicable to contracts entered into and to be performed
wholly within said State.




(d)

This Agreement shall be construed (both as to validity and performance) and
enforced in accordance with and governed by the laws of the State of Florida
applicable to instruments made and to be performed in Florida.  Any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement shall be settled by arbitration to be
held in Tampa, Florida, in accordance with the rules then in effect of the
American Arbitration Association.  The arbitrator may grant injunctions or other
equitable relief in such dispute or controversy.  The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
 Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction; provided, however, that the arbitrator shall not have the power to
alter or amend this Agreement.




(e)

Except as expressly provided herein, neither this Agreement nor any term hereof
may be amended, waived, discharged or terminated other than by a written
instrument referencing this Agreement and signed by the Company and the holders
holding not less than a majority of the Registrable Securities; provided,
however, that Investors purchasing shares of Common Stock or any other form of
Preferred Stock of the Company after the execution date hereof may become
parties to this Agreement, by executing a counterpart of this Agreement without
any amendment of this Agreement pursuant to this paragraph or any consent or
approval of any other holder.  Any such amendment, waiver, discharge or
termination effected in accordance with this paragraph shall be binding upon
each holder and each future holder of all such securities of holder.  




(f)

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.  No waiver shall be effective unless and until it
is in writing and signed by the party granting the waiver.




(g)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.




(h)

If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.







[signature page follows]





9




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.




TRXADE GROUP, INC.







By:

/s/ Suren Ajjarapu

Suren Ajjarapu, CEO







INVESTOR

 

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Email:

 

 

 

Fax:

 

 

 

Tax ID No.:

 






















SIGNATURE PAGE TO TRXADE COMMON STOCK REGISTRATION RIGHTS AGREEMENT





10


